` FILED

JAN 2 5 2012
C|erk, U.S. District & B k
UNITED STATES DISTRICT COURT c°""s f°'?h€ Dl`strict oiurigrliiiliijia
FOR THE DISTRICT OF COLUMBIA

Necus A. Jackson, )
)
Plaintiff, )

) .

v. ) Civil Action No.  
)
)
State of North Guilford )
County Court, )
)
Defendant. )
MEMORANDUM OPlNION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application to proceed in forma pauperz's. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction See Fed. R. Civ. P. 8(a).

Plaintiff is a resident of Burlington, North Carolina, suing a county court. She states that
she is "trying to understand [the presiding judge’s] . . . judgment . .  in her criminal case,
Compl. at l, and seeks to vacate her plea of guilty. Ia’. at 5. As a general rule applicable here,

this court lacks jurisdiction to review the decisions of other courts. See Flemz`ng v. Um'led Stales,

847 F. Supp. l70, 172 (D.D.C. 1994), cert denied 513 U.S. 1150 (1995).' A separate Order of

dismissal accompanies this Memorandum Opinion.  

Uni 'St%e'{i)i trict Judge
FJ//»%?

Date: January 743 , 2012

l Federal court review of state convictions is available under 28 U.S.C. § 2254 only after
the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an
application for a writ of habeas corpus [] made by a person in custody under the judgment and
sentence of a State court . . . may be filed in the district court for the district wherein such person
is in custody or in the district court for the district within which the State court was held which
convicted and sentenced [petitioner] and each of such district courts shall have concurrent
jurisdiction to entertain the application." 28 U.S.C. § 224l(d). Plaintiff` s recourse lies, if at all,
in an appropriate federal district court in North Carolina.

2